
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.(c) Engagement letter for CFOex


CFOex, Inc.
401 Henley Street
Suite 300, Mezzanine Level
Knoxville, TN 37902

July 23, 2002

PERSONAL & CONFIDENTIAL

Mr. Dean Cannon
Chairman & Chief Executive Officer
Cannon Express, Inc.
1457 E. Robinson
Springdale, Arkansas 72764

Dear Dean:

This letter will serve as the agreement (the "Agreement") between Cannon
Express, Inc. ("Cannon" or the "Company") and CFOex, Inc. ("CFOex") regarding
the retention of CFOex as the exclusive financial advisor to Cannon. Cannon
seeks CFOex's assistance in addressing its evolving liquidity constraint and
with implementing one, or several, strategic alternatives to be determined.

CFOex's Role

CFOex understands that the Company seeks CFOex's assistance in addressing
Cannon's current funding constraints and in determining its strategic
alternatives. It is anticipated that throughout the term of this engagement,
CFOex will assist in the review of various activities, which could include, but
not necessarily be limited to, the following:

•Restructuring the company's working capital facilities •Arranging for a secured
bridge loan/financing •Restructuring equipment obligations and term obligations
•Developing merger and acquisition alternatives including the outright sale of
the Company •Identifying and implementing a financial strategy to improve the
operating performance and associated shareholder value of the Company •Issuing a
fairness opinion ("Fairness Opinion") relating to the sale and/or merger of the
Company

CFOex's Proposed Actions

CFOex proposes that Cannon engage the firm via this Agreement to initiate a
series of advisory actions focusing on:

•A Needs and Situational Assessment Analysis •Liquidity Constraints and
Renegotiated Credit Facilities •Implementation of Strategic Alternatives

Needs and Situational Assessment Analysis

CFOex agrees to immediately initiate a Needs and Assessment Analysis by visiting
the Company's Springdale, Arkansas facility. CFOex would focus on reviewing the
appropriate corporate files and records in conjunction with various management
interviews and meetings. The principal objective of this exercise is to prepare
and compile an assessment of Cannon's immediate operating and financial needs,
its competitive position and to present a series of strategic alternatives for
consideration. It is

--------------------------------------------------------------------------------

anticipated that this process will take 3 to 4 days on-site with the report
provided by the 7thcalendar day following completion of the onsite visitation.

Liquidity Constraints and Renegotiated Credit Facilities

The role of CFOex, on a best efforts basis, regarding the financing or
refinancing (the "Financing") of all or any portion of the Company's balance
sheet, is to secure a lender(s) and/or investor(s) which will enable Cannon to
meet its immediate financing objectives and on-going operational needs. In this
capacity, CFOex shall advise Cannon in regard to all structure, terms,
conditions, flexibility, timing and strategic advantages provided by various
lender(s)/investor(s) relationships.

•Advise, in light of current market conditions, on all aspects of the Financing,
including timing, structure, and terms •Conduct due diligence and create a
Financing Memorandum which describes the Financing and the Company's business,
including its history and future prospects •Approach potential lenders and
investors, including commercial banks, commercial financing companies, insurance
companies and private investment funds •Solicit term sheets from those lenders
and investors interested in the Financing •Negotiate with lenders and investors
regarding the terms and structure of the Financing •Advise Cannon, its
attorneys, accountants and consultants, as required, regarding documentation

Implementation of Strategic Alternatives

As determined in conjunction with the Company, CFOex is prepared to assist in
executing Cannon's decided strategic direction. The principal activities
associated with these initiatives are highlight in Appendix I.

CFOex's Fees

CFOex's fees for acting as the Company's exclusive advisor in connection with
the financial advisory and transaction services outlined herein will depend, in
part, upon the strategic initiative that Cannon elects to pursue. Such fees will
consist of:

Needs and Situational Assessment Analysis Fee

The fee shall be $25,000 and is due upon signing this Agreement via check or
wire transfer to CFOex.

Transaction and Execution Fees Associated with Refinancing Activities and
Implementation of Strategic Alternatives

CFOex extends Cannon two options for the payment of transaction and execution
related activity fees associated with this Agreement.

Equity Payment—per Appendix II
Cash Payment—per Appendix II

Other Terms and Conditions

To best perform the services contemplated above, Cannon agrees to furnish or
cause to be furnished to CFOex any and all such information as CFOex reasonably
believes appropriate to the successful execution of its engagement hereunder
(all such information so furnished being the "Information"). The Company
represents that all Information furnished to CFOex or its agents will be
complete and correct in all material respects, to the best of its knowledge, and
that until the expiration of CFOex's engagement hereunder, the Company will
advise CFOex immediately of the occurrence of any event or any other change
known which results in the Information ceasing to be complete and correct in all

2

--------------------------------------------------------------------------------

material respects. The Company recognizes and confirms that CFOex (a) will use
and rely primarily on the Information and on information available form
generally recognized public sources in performing the services contemplated
herein without having independently verified any of the same and (b) does not
assume responsibility for accurateness or completeness of the Information and
such other information and (c) will not make an appraisal of any of the assets
or liabilities of the Company.

Term of Engagement

This Agreement shall remain in force for a period of six (6) months from the
date this Agreement (the "Term"). The Term will automatically renew for an
additional six (6) month period (the "Renewal Period"), unless either the
Company or CFOex serve the other party written notice 30 days prior to the end
of the Term. Expiration of this Agreement shall not affect CFOex's right (i) to
indemnification under the Indemnification paragraph below, or (ii) to the
Financing Fee or Advisory Fee, if subsequent to, but within a period of one
(1) year from the termination of this Agreement a financing source and/or buyer
and/or seller contacted by CFOex or by the Company or by any other party during
the Applicable Fee Period provides Financing and/or acquires and/or merges with
the Company.

Indemnification

Cannon will indemnify CFOex, (the term "CFOex" in this paragraph shall include
CFOex, its employees, agents, including its counsel, and affiliates, and each of
them) and hold CFOex harmless from and against any loss, claim, damage, expense,
liability or action or any right to reimbursement which might arise in
connection with CFOex's assignment and involvement in this transaction,
including reimbursement for reasonable legal fees. The indemnity agreement
contained in this paragraph, however, shall not extend to any loss, claim,
damage, expense, liability or action or any right to reimbursement if and at the
extent that any such loss, claim, damage, expense, liability or action or any
right to reimbursement arises by reason of gross negligence or willful
misconduct.

Any amendment, modification or other changes to this Agreement must be in
writing and signed by both parties to be enforceable. This Agreement will be
governed by laws of the State of Tennessee.

Please indicate your acceptance of the foregoing by executing and returning the
enclosed copy of this Agreement. We look forward to assisting Cannon with its
continuing operations.

--------------------------------------------------------------------------------

Bruce W. Jones
President
CFOex, Inc.  

--------------------------------------------------------------------------------

Dean Cannon
Chairman, Chief Executive Officer
Cannon Express, Inc.

3

--------------------------------------------------------------------------------




APPENDIX I


Selling the Company

Prepare an Offering Memorandum describing Cannon, its historical performance and
prospects, including existing contracts, marketing and sales, labor/driver
force, management and anticipated proforma financial results of the Company.
This Offering Memorandum shall not be given to any potential buyer without the
prior consent of the Company and only after execution of a confidentiality
agreement from the prospective buyer.

•Develop a list of potential buyers to be contacted on a discreet and
confidential basis after approval by the Company. •Draft and monitor the
execution of all confidentiality agreements for those potential buyers wishing
to review the Offering Memorandum. •Coordinate site visits for interested buyers
and develop presentation material. •Solicit competitive offers from potential
buyers. •Advise and assist Cannon in structuring and negotiating the transaction
agreements.

Upon execution of a letter of intent or similar documents, CFOex will assist in
negotiating the transaction and assist Cannon's attorneys, accountants and
consultants, as necessary, through closing, on a best efforts basis. In
addition, if requested by Cannon, CFOex will provide a fairness opinion
("Fairness Opinion") relating to the sale of the Company to be included in the
appropriate Security and Exchange Commission filings.

Implementation of a Merger or Acquisition

Contact on a confidential basis and at the appropriate level, those companies
identified by CFOex or the Company as potential targets to assess the level of
interest in a sale or divestiture;

•Develop a list of potential merger candidates to be contacted on a discreet and
confidential basis after approval by the Company. •Draft and monitor the
execution of all confidentiality agreements for those potential merger
candidates. •Advise and assist in the related discussions, negotiations and
structuring of the supporting transactions; •Assist Cannon in arranging the
necessary financing to consummate a transaction; •Advise Cannon, its attorneys,
accountants and consultants, as required, regarding documentation; and •On a
best efforts basis, move toward closing the transaction.

In addition, if requested by Cannon, CFOex will provide a Fairness Opinion
relating to the merger by the Company to be included in the appropriate Security
and Exchange Commission filings.

4

--------------------------------------------------------------------------------




APPENDIX II


Equity Payment

Regarding transaction and execution fees associated with refinancing activities
and implementation of strategic alternatives, CFOex extends Cannon the following
equity-based fee schedule payable in common stock/options of the Company.

To CFOex   500,000 shares of Cannon common stock/options To mgmt.   up to
250,000 shares of Cannon common stock/options

Financing Fees

A financing fee (the "Financing Fee"') with respect to any Senior Debt Financing
which was initiated by CFOex and/or any Subordinated Debt/Equity linked
Financing that was initiated by any party that the Company, in its sole
discretion, chooses to accept during the Applicable Fee Period. The Financing
Fee will be payable in cash, in federal funds via wire transfer or certified
check, at, and as a condition of, closing of such Financing, regardless of
whether the Company chooses to draw down the full amount of the committed
Financing at that time, equal to the greater of:

•   Senior Debt   1.5% of proposed Financing •   Subordinated Debt   4.0% of
proposed Financing •   Subordinated/Equity-linked   8.0% of proposed Financing
or         •   $75,000    

In the event the financing source increases the total Financing amount made
available to the Company within eighteen months (18) months of a Financing
Closing, CFOex shall be entitled to receive an additional Financing Fee based
upon the above formulas in Section (iv)(a) above only; no minimum fee will apply
in such case. In the event that Financing is provided to the Company during the
Applicable Fee Period by the Company's existing lender(s) (the "Existing
Lender(s)), on better terms than exist as of the date of this agreement (i.e.
including, but not limited to, additional availability, and/or lower interest
rates or lower all in costs and/or less restrictive loan covenants), then CFOex
will be owed a full Financing Fee as it relates to the Existing Lender(s)
Financing.

Merger and Sale Fees

CFOex will receive a fee (the "Advisory Fee") on a roll up merger or acquisition
(i.e. Cannon's common stock outstanding, as of the date of this Agreement, is
not diluted by more than 50%) that was initiated by either CFOex or Cannon or
any other party during the Applicable Fee Period, due and payable in cash, in
federal funds via wire transfer or certified check, at and as a condition of,
closing of such merger or acquisition (the "Roll Up Closing") equal to the
greater of:

•1% of merger/target company's annual gross revenue •$100,000

CFOex will receive a fee (the "Advisory Fee") on a reverse merger or acquisition
(i.e. Cannon's common stock outstanding, as of the date of this Agreement is
diluted by more than 50%) that was initiated by either CFOex or Cannon or any
other party during the Applicable Fee Period, due and payable in cash, in
federal funds via wire transfer or certified check, at and as a condition of,
closing of such merger or acquisition (the "M&A Closing") equal to the greater
of:

•2.5% of the first $5.0 million or any portion thereof of reverse merger
consideration; and 1.5% of reverse merger consideration in excess of
$5.0 million •$100,000

5

--------------------------------------------------------------------------------



Fairness Opinion

If requested by the Company, CFOex will provide the Company with a Fairness
Opinion as it relates to the sale of the Company or a merger entered into by the
Company during the Applicable Fee Period. Upon CFOex providing the Company with
the final Fairness Opinion CFOex will receive a fee (the "Fairness Opinion Fee")
of $50,000.

Other

Cannon will be responsible for all legal and transaction support expenses
associated with CFOex performing hereunder. In addition, the Company will
reimburse CFOex for all reasonable out-of-pocket expenses incurred in performing
its duties hereunder not to exceed $15,000 without prior permission from the
Company.

6

--------------------------------------------------------------------------------




APPENDIX III


Definitions

For the purpose of this agreement,

Senior Debt means funds (i) received or to be received by the Company, or any
entity acquired, or controlled by, or under common control with the Company, in
the form of revolving credit facilities, notes, term loans, lines of credit,
offering lines, purchase and sale of accounts receivable facilities, or any
other type of credit facility, for which the Company or any entity acquired, or
controlled, by or under common control with the Company, is obligated to repay
the funds on a fixed schedule with interest on the unpaid balance thereof at a
fixed interest rate or a floating interest rate, without any profit
participation or yield enhancement as a return on the repayment of the funds
received by the Company, or any entity acquired, or controlled by, or under
common control with the Company, and (ii) for which the lender has a claim to
the assets of the Company, or any entity acquired, or controlled by, or under
common control with the Company, superior or prior to the claim of the holders
of Subordinated Debt.

Subordinated Debt means (a) funds (i) received or to be received by the Company,
or any entity acquired, or controlled by, or under common control with the
Company, or for which the Company, or any entity acquired, or controlled by, or
under common control with the Company, is obligated to repay the funds on a
fixed schedule with interest on the unpaid balance therefore at a fixed interest
rate or a floating rate, and (ii) for which the lender does not have a senior
claim to the assets of the Company, or any entity acquired, or controlled by, or
under common control with the Company, on parity with or prior to the claim of
the holder-, of Senior Debt, or (b) funds (i) received or to be received by the
Company, or any entity acquired, or controlled by, or under common control with
the Company, is obligated to repay the funds on a fixed schedule with interest
on the unpaid balance thereof at a fixed interest rate or a floating interest
rate, and (ii) for which part of the overall return to the investor on these
funds is anticipated to consist of a participation in the profits of the Company
and/or some other type of income enhancement (whether realized through equity
warrants conversions of the debt to equity, or otherwise) which has the effect
of raising the overall return on these funds to the investors above the level
that could be realized solely due to the receipt of stated interest income.

Equity shall include, but not be limited to, common stock preferred stock,
convertible stock, and the proceeds "from any joint venture agreement, including
contributions by a joint venture partner involving cash, stock, property, plant
and equipment or any other assets, or asset sale,

Reverse Merger Consideration shall mean the aggregate consideration paid for all
or a portion of the ABC stock plus the assumption or payoff of ABC interest
bearing debt in a stock transaction by a reverse merger partner or the purchase
price paid for all or a portion of the ABC's net assets of the business (i.e.,
assets less non-interest bearing liabilities) plus the assumption or payoff of
ABC interest bearing debt if assets are acquired by a reverse merger partner.
The aggregate consideration shall be deemed to be the total amount received-upon
consummation of the merger and shall include those amounts paid in cash, note,
stock or other evidence of indebtedness and the assumption or payoff of interest
bearing debt. In the event that the consideration is paid in whole or in part in
the form of securities, the value of such securities, for purposes of
calculating CFOex's fee, shall be the fair market value thereof as of the date
of the purchase agreement. If such aggregate consideration may be increased by
contingent payments such as an "earnout", or any other monetary agreement in the
transaction (e.g., non-compete agreement), the portion of CFOex's fee relating
thereto shall be calculated and paid when and as such contingent payments or
other monetary amounts are received.

Total Consideration shall mean the purchase price paid for the stock plus the
assumption or payoff of interest bearing debt if stock is sold or the purchase
price paid for the net assets of the business (i.e., assets less non-interest
bearing liabilities) plus the assumption or payoff of interest bearing debt if
assets are sold. Total Consideration received by the Company shall include those
amounts paid in cash, notes, stock or other evidence of indebtedness and the
assumption or payoff of interest bearing debt. In the event that the
consideration is paid in whole or in part in the form of securities of the
acquiring entity, the value of such securities, for the purposes of calculating
CFOex's fee, shall be the fair market value thereof as of the date of the
purchase agreement. If such aggregate consideration may be increased by
contingent payments such as an "earnout" or any other monetary agreement in the
transaction (e.g., non-compete agreement), the portion of CFOex's fee relating
thereto shall be calculated and paid when and as such contingent payments or
other monetary amounts are received.

7

--------------------------------------------------------------------------------

CFOex, Inc.
401 Henley Street
Suite 300, Mezzanine Level
Knoxville, TN 37902

August 17, 2002

PERSONAL & CONFIDENTIAL

Mr. Dean Cannon
Chairman & Chief Executive Officer
Cannon Express, Inc.
1457 E. Robinson
Springdale, Arkansas 72764

Dear Dean:

This letter will serve as an amendment (the "Amendment") to the agreement dated
July 23, 2002 (the "Agreement") between Cannon Express, Inc. ("Cannon" or the
"Company") and CFOex, Inc. ("CFOex") regarding the retention of CFOex as the
exclusive financial advisor to Cannon.

Whereas, Cannon seeks CFOex's assistance in addressing its operations and
immediate financial needs, including but not limited to, a liquidity, freight
rates, equipment utilization, driver standards, maintenance expense, as well as,
in determining and potentially implementing one, or several, strategic
alternatives, as they may be determined; and,

Whereas, Cannon acknowledges that the distressed nature of the Company does not
permit a customary advisory relationship to address the depth and breadth of its
issues; and,

Whereas, Cannon acknowledges and accepts in full the presentation by CFOex of a
Needs and Situational Assessment addressing the Company's operational and
financial challenges; and,

Whereas, Cannon desires to engage industry experienced executives to address its
operations and immediate financial needs;

Therefore be it known, that Cannon hereby further engages CFOex and expressly
agrees to the following terms and conditions which shall be an amendment to and
therefore become part of the Agreement to be fully incorporated therein.

CFOex's Role

Under the Agreement, the Company engaged CFOex to: 1) initiate a Needs and
Situational Assessment Analysis; 2) on a best efforts basis, to secure lenders
and/or investors to permit the Company to meet its immediate financing needs,
and, 3) to determine with the Company and subsequently assist in executing a
decided strategic direction focusing a sale or merger of the Company, in the
normal course of operations.

In executing these contractual commitments, CFOex delivered the Needs and
Situational Assessment by compiling a team of five professionals who assembled
at the Company's Springdale facilities for the required field work and making a
presentation to the Company. CFOex advised the Company in regard to its
immediate financing needs and provided guidance, counsel and document review,
the result of which was an immediate increase in free cash of approximately
$1.9mm. These actions permitted Cannon to meet its cash commitments for another
30 to 45 days. Finally, the Company's serious financial condition and poor base
operations does not permit a developed strategic direction other than a decision
based on some form of a cessation of operations and a resulting liquidation of
assets. Such a strategic direction was not contemplated in the Agreement.

Short of a near-term decision to cease operations, the Company must take
immediate actions to address its multiple operating and financial challenges.

8

--------------------------------------------------------------------------------

CFOex's Proposed Actions

CFOex proposes that Cannon engage the firm via this Amendment and initiate a
series of immediate actions focusing on:

1.Change in the leadership and culture of the company a)An immediate change in
executive leadership—August 19th
•Dean Cannon is named Chairman of the Board and steps down from all day-to-day
managerial responsibilities •Termination fee of $600,000 less payments made to
date

b)CFOex is retained as the Company's Crisis Management Team—August 19th
•CFOex assumes all chief executive responsibilities and corporate authorities
via an interim President reporting to the Board—Bruce Jones •An interim Chief
Operating Officer—Calvin Turner is named by CFOex •An interim Maintenance
Department Head is named by CFOex •Duane Wormington retains the CFO position
reporting to the interim President

c)Other key executive/senior positions to be assessed on a go forward basis
d)Solicit input from previous company consultants and use services ad hoc as
needed e)Communicate with company employees regarding changes and required
company direction
2.Development and implement a six month survival plan a)Reduce cash burn rates
to the targeted levels in four and eight months b)Investigate the feasibility of
prepackaged filing c)Downsize freight network and fleet size d)Monetize excess
resources and unproductive assets e)Communicate with key creditors and gain
their support for plan f)Develop required financial reporting and analytical
tools
•Cash projection for 30 days •Profit projections for 6 to 12 months •Freight
network analysis and profitability •Operational key factor reporting

g)Visit key customers (new and existing) to gain their support
3.Develop and implement longer term financial options 12 to 24 months
a)Reconfigure existing freight network b)Secure required freight rate increases
c)Recast the company's cost structure to match its freight base d)Restructure
company's capital structure e)Find and retain an appropriate management team
f)Investigate the opportunities of a sale and/or merger
4.Execute on behalf of Cannon Express, Inc. any filings required to be made by
the Chief Executive Officer of Cannon Express, Inc. with the Securities and
Exchange Commission or other regulatory agencies, to the extent so named by
Cannon's Board.

CFOex's Fees

Given the Company's immediate need to address its liquidity challenges as well
as the need to install a Crisis Management Team, CFOex proposes the fee
structure highlighted in Appendix I. These fees are in addition to any and all
fees associated with the Agreement.

Other Terms and Conditions

To best perform the services contemplated herein, Cannon agrees to furnish or
cause to be furnished to CFOex any and all such information as CFOex reasonably
believes appropriate to the successful execution of its engagement hereunder
(all such information so furnished being the "Information"). The

9

--------------------------------------------------------------------------------

Company represents that all Information furnished to CFOex or its agents will be
complete and correct in all material respects, to the best of its knowledge, and
that until the expiration of CFOex's engagement hereunder, the Company will
advise CFOex immediately of the occurrence of any event or any other change
known which results in the Information ceasing to be complete and correct in all
material respects. The Company recognizes and confirms that CFOex (a) will use
and rely primarily on the Information and on information available form
generally recognized public sources in performing the services contemplated
herein without having independently verified any of the same and (b) does not
assume responsibility for accurateness or completeness of the Information and
such other information and (c) will not make an appraisal of any of the assets
or liabilities of the Company.

Term of Engagement

This Amendment modifies the Agreement and shall remain in force for a period of
twelve (12) months from the date of the Agreement (the "Term"). The Term will
automatically renew for an additional six (6) month period (the "Renewal
Period"), unless either the Company or CFOex serve the other party written
notice 30 days prior to the end of the Term. Expiration of this Agreement shall
not affect CFOex's right to indemnification under the Indemnification paragraph
below.

Issuer and Grantee agree and acknowledge that, notwithstanding any provision
herein or in the Engagement Letter, the sole consideration payable by Issuer
under the Engagement Letter, as amended hereby, or for the services referred to
therein consists of the payment by the Issuer of a $15,000 Needs and Situational
Assessment Analysis Fee and the grant of options to acquire 1,500,000 shares of
the Issuer's common stock pursuant to option agreements dated the date hereof.

Indemnification

Cannon will indemnify CFOex, (the term "CFOex" in this paragraph shall include
CFOex, its employees, agents, including its counsel, and affiliates, and each of
them) and hold CFOex harmless from and against any loss, claim, damage, expense,
liability or action or any right to reimbursement which might arise in
connection with CFOex's assignment and involvement in this transaction,
including reimbursement for reasonable legal fees. The indemnity agreement
contained in this paragraph, however, shall not extend to any loss, claim,
damage, expense, liability or action or any right to reimbursement if and at the
extent that any such loss, claim, damage, expense, liability or action or any
right to reimbursement arises by reason of gross negligence or willful
misconduct.

CFOex hereby expressly acknowledges and agrees that this agreement has been
negotiated with Cannon Express, Inc. and that Cannon Express, Inc. is solely
responsible to perform its obligations hereunder. Without limiting the
foregoing, CFOex hereby expressly acknowledges and agrees Mr. Dean Cannon shall
have no personal obligation for performing any of duties or obligations of
Cannon Express, Inc. hereunder, and Mr. Dean Cannon shall incur no liability
with respect to any such duties or obligations of Cannon Express, Inc. CFOex
hereby releases Mr. Dean Cannon from any liability or obligation to perform any
duties or obligations hereunder.

Any amendment, modification or other changes to this Amendment or the related
Agreement must be in writing and signed by both parties to be enforceable. This
Amendment will be governed by laws of the State of Tennessee.

Please indicate your acceptance of the foregoing by executing and returning the
enclosed copy of this Amendment. We look forward to assisting Cannon with its
operations.

--------------------------------------------------------------------------------

Bruce W. Jones
President
CFOex, Inc.  

--------------------------------------------------------------------------------

Dean Cannon
Chairman, Chief Executive Officer
Cannon Express, Inc.

10

--------------------------------------------------------------------------------




APPENDIX I


Crisis Management Fees

Reflecting the need for the immediate actions contemplated by this Amendment,
the following fees are required:

•CFOex Retainer Fee
a.A monthly fee of $50,000, paid in advance, on the first of each month during
the term of the Term.




•Expenses
a.All reasonable and necessary expenses for CFOex personnel and associates,
including travel to and from the Company's Springdale, Arkansas facility, as
well as any other location necessary to perform under the Agreement and/or this
Amendment. b.Such expenses to be repaid on a weekly basis. However, CFOex has
the right to establish an imprest account of $5,000 for the purpose of timely
settlement of such expenses.




•Stock/Options
a.Per Stock Option Agreements executed concurrently herewith.




•Termination Fee
a.Cannon agrees that, if for any reason other than gross negligence, if the
Agreement or Amendment is terminated prior August 15, 2003, the Company shall
pay CFOex a termination fee of $600,000 less the retainer fees paid CFOex during
the Term hereunder.

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.(c) Engagement letter for CFOex



APPENDIX I
APPENDIX II
APPENDIX III
APPENDIX I
